Citation Nr: 0910393	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-25 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for generalized 
osteoarthritis of the hands, elbow and lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The appellant served on active duty from February 1954 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In a January 2004 rating decision, the RO, 
inter alia, continued a 10 percent disability rating for 
chronic generalized osteoarthritis of the hand, elbows and 
lumbosacral region and in an October 2005 rating decision, 
issued in November 2005, the RO denied service connection for 
senile cataracts and refractive error, claimed as blurred 
vision, neurogenic bladder and sleeplessness.  

The Veteran was initially scheduled for a hearing at the RO 
in November 2004.  Upon his request, his hearing was 
rescheduled to be held in February 2005 and again for April 
2005.  In a statement dated on April 12, 2005, the Veteran's 
representative indicated that the Veteran wished to cancel 
his hearing.  His request for an RO hearing is considered 
withdrawn. 

In May 2008, a motion to advance this appeal on the docket, 
due to the Veteran's age, was granted.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900 (c) (2008).
 
In June 2008, the Board denied service connection for 
entitlement to service connection for sleeplessness, senile 
cataracts and refractive error and neurogenic bladder as 
secondary to chronic generalized osteoarthritis of the hand, 
elbows and lumbosacral region, and remanded the issue of 
entitlement to a higher disability rating for chronic 
generalized osteoarthritis of the hand, elbow and lumbosacral 
region.  As the required development has been accomplished, 
this issue is again before the Board for appellate review. 




FINDINGS OF FACT

1.  The Veteran's chronic generalized osteoarthritis of the 
hands and elbow is not manifested by compensable limitation 
of motion or occasional incapacitating exacerbations. 

2.  As of October 5, 2006, the Veteran's osteoarthritis of 
the lumbar spine has been manifested by limitation of motion 
warranting a separate 10 percent disability rating.  

3.  For the period from October 15, 2003 to October 5, 2006, 
the Veteran's osteoarthritis of the cervical spine was 
manifested by limitation of motion warranting a separate 10 
percent disability rating.  

4.  As of October 5, 2006, the Veteran's osteoarthritis of 
the cervical spine has been manifested by limitation of 
motion warranting a separate 20 percent disability rating.  

5.  As of October 5, 2006, radiculopathy of the right upper 
extremity has been equivalent to no more than mild incomplete 
paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for generalized osteoarthritis of the hands and elbow 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.10, 
4.71a, Diagnostic Code 5003 (2008).    

2.  As of October 5, 2006, the criteria for a separate 
disability rating of 10 percent, but no higher, for 
osteoarthritis of the lumbar spine have been met.  38 
U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 5003, 5242 
(2008).    

3.  For the period from October 15, 2003 to October 4, 2006, 
the criteria for a separate disability rating of 10 percent, 
but no higher, for osteoarthritis of the cervical spine have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a; 
Diagnostic Codes 5003, 5242 (2008).    

4.  As of October 5, 2006, the criteria for a separate 
disability rating of 20 percent, but no higher, for 
osteoarthritis of the cervical spine have been met.  38 
U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1-4.10, 4.71a; Diagnostic Codes 5003, 5242 
(2008).    

5.  As of October 5, 2006, the criteria for a separate 10 
percent evaluation for the right upper extremity, but no 
higher, for the chronic neurological manifestations of the 
veteran's service-connected cervical spine disability have 
been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8515 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

In terms of the veteran's claim for an increased disability 
rating for his service-connected generalized osteoarthritis 
of the hands, elbows and lumbosacral spine, a September 2003 
letter to the Veteran informed him of what evidence was 
required to substantiate the claim(s), of the appellant's and 
VA's respective duties for obtaining evidence and that to 
establish an increased rating, the evidence must show that 
his service-connected disability had gotten worse.  This 
letter was sent to the Veteran prior to the initial AOJ 
decision on the matter.  In March 2006, the Veteran was 
informed about the types of lay and medical evidence that 
would substantiate his claim and was informed how the VA 
determines a disability rating.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Finally, in June 2008, the Veteran was 
sent a letter which met the notice requirements set out in 
Vazquez-Flores.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the Board finds that any timing error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the Veteran with notice which met all 
relevant requirements have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a December 2008 
supplemental statement of the case issued after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded VA medical examinations in October 
2003, October 2006 and September 2008.  Significantly, 
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Hart v. Mansfield, 21 Vet. App. 
505 (2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

An October 2003 VA spine examination report shows that the 
Veteran complained of aching pain in his neck which radiated 
down to his bilateral interscapular areas, with no complaint 
of lower back pain.  The range of motion of his cervical 
spine upon examination was forward flexion of 40 degrees, 
extension of 30 degrees, left and right lateral flexion of 30 
degrees and left and right lateral rotation of 70 degrees.  
He had no complaints of pain during the range of motion.  
Range of motion of his lumbar spine was forward flexion to 90 
degrees, extension to 25 degrees, and lateral flexion to 30 
degrees.  A contemporaneous magnetic resonance imaging (MRI) 
study revealed advanced multilevel degenerative changes of 
the cervical spine more pronounces at the C3-4, C5-6 and C-7 
interspaces, focal area of T2-hyperintense signal within the 
cervical cord at the C5-6 interspace likely due to 
myelomalacia given the compression of the cervical cord at 
this level due to pronounced discogenic disease.  The 
examiner noted that a neurological or neurosurgical 
evaluation is recommended.  An x-ray showed degenerative 
spondylitic changes of the cervical spine, foraminal stenosis 
and calcified atheromatous plaques at both carotid bulbs 
level.  The diagnosis was severe osteoarthritis of the 
cervical spine with bilateral foraminal stenosis.  

An October 2003 VA joints examination report shows that the 
Veteran complained of bilateral knee pain and ankle pain and 
swelling and bilateral hand stiffness and aching pain which 
improved with moving around.  Upon examination, the 
Veteranhad range of motion of both his elbows of 0 to 135 
degrees, range of motion of 70 degrees dorsiflexion and 70 
degrees palmar flexion of his wrists and 90 degrees flexion 
of bilateral metacarpophalangeal joints (MCPs), proximal 
interphalangeal joints (PIPs) and distal interphalangeal 
joints (DIPs).  The examiner noted that the Veteran's range 
of motion was not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use.  
Contemporaneous x-rays revealed degenerative osteoarthritic 
changes of the hands and a spur formation at the olecranon 
tip on the base of enthesopathy, with no other bony or joint 
pathology noted.  The diagnosis was degenerative 
osteoarthritis changes of the hands and a spur formation at 
the tip of the elbow.  

An August 2005 VA medical record shows that the Veteran 
indicated that he still had numbness in his right fingers.  
Upon examination, he was moving his neck with no pain.

An October 2006 VA spine examination, the Veteran reported 
that he had a C5-6 anterior discectomy in March 2005 and a 
cervical laminectomy in April 2005 due to cervical stenosis 
C5-6 with myelopathic changes.  He indicated that the 
continued to have neck pain, which radiated into his right 
and left shoulder, with decreased sensation of the digits 
number two and three.  He also complained of low back pain 
and stiffness with prolonged sitting.  Upon examination, the 
range of motion of his cervical spine was forward flexion to 
20 degrees, extension to 18 degrees, lateral bending to the 
left and right to 15 degrees and rotation to the left and 
right to 42 degrees, all with pain.  Range of motion of the 
Veteran's lumbar spine is forward flexion to 68 degrees, 
extension to 20 degrees, left and right lateral bending to 30 
degrees, and left and right rotation to 30 degrees.  The 
Veteran had pain on forward flexion and extension.  The 
examiner noted that the Veteran's range of motion of his 
cervical and lumbar spines was limited by pain, but not by 
fatigue, weakness or lack of endurance.  The examiner noted 
that the Veteran had intact pinprick and light touch in the 
bilateral upper and lower extremities, and no atrophy of the 
lower or upper extremities.  The Veteran's muscle strength 
was 5/5 at C5-1 and L1-S1 myotomes bilaterally.  The 
Veteran's deep tendon reflexes were absent in his right 
biceps and brachioradialis.  Deep tendon reflexes were +1 in 
the right and left triceps, +2 biceps, triceps and 
brachioradialis in the left upper extremity and +1 in the 
patella and Achilles bilaterally.  The diagnoses were 
cervical spine stenosis C5-6 with anterior discectomy, 
cervical radiculopathy on the right, cervical degenerative 
joint disease causing stenosis and radiculopathy and mild 
lumbar spondylosis.  

An October 2006 VA joints examination reflected that the 
Veteran indicated that he radiating pain down his right upper 
extremity to his right hand with decreased sensation and with 
pain at digits 2 and 3 of his right hand.  Upon examination, 
the range of motion of his hands was, for digits two through 
five, 5 degrees extension to 90 degrees flexion in the DIP 
joint bilaterally and 0 degrees extension and 90 degrees 
flexion in the MCP and PIP joints, bilaterally.  His right 
elbow had 0 degrees extension to 135 degrees flexion.  Pain 
was present when the Veteran made a fist and when he flexed 
his elbow to 135 degrees.  The diagnosis was right elbow 
epicondylitis and degenerative joint disease of digits 2, 3 
and 5 of the left and right hands.  The examiner noted that 
the Veteran's range of motion was limited by pain, but not by 
lack of endurance or incoordination. 

At a September 2008 VA spine examination, the Veteran 
indicated that he had pain in his cervical spine, which was 
at an 8/10 intensity and radiated into his upper extremities.  
Upon examination, the Veteran's range of motion of his 
cervical spine was forward flexion to 20 degrees with a 
functional loss of 25 degrees due to pain, extension to 10 
degrees with a functional loss of 35 due to pain, left and 
right lateral flexion of 20 degrees with a functional loss of 
25 degrees due to pain bilaterally, and lateral rotation to 
40 degrees with a functional loss of 40 degrees due to pain 
bilaterally.  The examiner noted that there was a decreased 
pinprick in both upper extremities, with no atrophy and 
muscle strength of 5/5 of the upper extremities.  Deep tendon 
reflexes were +2 and symmetrical in the upper extremities.  
The diagnosis was cervical strain, cervical degenerative 
joint disease and incomplete tetraplegia, as a consequence of 
his cervical spine degenerative joint disease.  The examiner 
opined that the Veteran's cervical spine osteoarthritis was 
part of his service-connected generalized osteoarthritis as 
the same process of aging.  The examiner noted that it was of 
a moderate to severe fashion up to the point that it had 
caused some spinal cord injury (tetraplegia) and even had 
required surgery.  A September 2008 VA joints examination 
report shows that the Veteran's elbow flexion was 0 to 145 
degrees.

The Veteran is service-connected under Diagnostic Code 5003 
for generalized osteoarthritis of the hands, elbows and 
lumbosacral spine.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003. 

In this case, the Board finds that the Veteran's 
osteoarthritis of his hands and elbows does not warrant a 
higher disability rating; however, his osteroarthritis 
warrants separate disability ratings for this service-
connected lumbar spine and for his cervical spine, which has 
been determined to be part of his service-connected 
generalized osteoarthritis.  

Increased disability rating - osteoarthritis of the hands and 
elbows

The Veteran is service-connected for generalized arthritis of 
his hands and elbow at a 10 percent disability rating under 
Diagnostic Code 5003.  The record reflects that the Veteran 
has a current diagnosis of osteoarthritic changes of the 
hands, which has not caused limitation of motion or 
occasional incapacitating exacerbations.  The Veteran's right 
elbow has had noncompensable limitation of motion and pain, 
which would ordinarily warrant a separate 10 percent 
disability rating under Diagnostic Code 5003 for 
osteoarthritis.  The Board notes, however, that the record 
does not reflect that the Veteran has a diagnosis of 
osteoarthritis of the elbow.  His right elbow diagnoses have 
included a right elbow spur formation at the olecranon tip on 
the base of enthesopathy and right elbow epicondylitis.  
Therefore the Board finds that a separate disability rating 
for the Veteran's right elbow, under Diagnostic Code 5003 for 
generalized osteoarthritis, is not warranted.  It should be 
noted that the Veteran's 10 percent disability rating, which 
was originally granted in 1983, is protected and cannot be 
reduced or severed since it has consistently been in effect 
for more than 20 years.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.951(b) (2008).

Separate disability ratings

As noted above, when there is compensable limitation of 
motion of a specific joint or joints under the appropriate 
diagnostic codes, the compensable limitation of motion should 
be rated separately under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 4.71a 
Diagnostic Code 5003.  The Board notes that, since the 
criteria of Diagnostic Code 5003 pertain to separate ratings 
based upon limitation of motion, only Diagnostic Codes which 
provide disability ratings based upon limitation of motion of 
the cervical and lumbar spines will be discussed.

The Veteran filed his claim for a disability rating in excess 
of 10 percent for his service-connected generalized 
osteoarthritis on August 22, 2003.  In terms of rating the 
Veteran's osteoarthritis of the cervical and lumbar areas of 
the spine, the Board observes that, on August 26, 2003, the 
rating criteria for all spinal disabilities were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454-
51458 (September 26, 2003) (now codified as amended at 38 
C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change. 

Prior to September 26, 2003, Diagnostic Code 5290 provided 
that slight limitation of motion of the cervical spine 
warranted a 10 percent disability rating, moderate limitation 
of motion warranted a 20 percent disability rating and severe 
limitation of motion warranted a 30 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  As 
for limitation of the lumbar spine, slight limitation of 
motion warranted a 10 percent disability rating, moderate 
limitation of motion warranted a 20 percent disability rating 
and severe limitation of motion warranted a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

In terms of the current rating criteria for disabilities of 
the spine, Diagnostic Code 5242 pertains to degenerative 
arthritis of the spine and is to be rated in conjunction with 
Diagnostic Code 5003.  Diagnostic Code 5242 is rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine, which pertains to spine disabilities with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 10 percent disability 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height, and a 20 percent 
disability rating is warranted when there is forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2008).  Note (2) provides 
that, for VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.   
38 C.F.R. § 4.71a.

Separate disability rating - osteoarthritis of the lumbar 
spine as of October 5, 2006

At his October 2003 VA spine examination, the Veteran had 
essentially full range of motion of his lumbar spine, with 
forward flexion to 90 degrees, extension to 25 degrees, and 
lateral flexion to 30 degrees.  At his October 2006 VA spine 
examination, the Veteran's range of motion of the Veteran's 
lumbar spine was forward flexion to 68 degrees, extension to 
20 degrees, left and right lateral bending to 30 degrees, and 
left and right rotation to 30 degrees.  The Veteran had pain 
on forward flexion and extension.  The examiner noted that 
the Veteran's range of motion of his lumbar spine was limited 
by pain, but not by fatigue, weakness or lack of endurance.  

In terms of the appeals period prior to the October 2006 VA 
examination, the only evidence of record pertaining to his 
osteoarthritis of his lumbar spine is the October 2003 VA 
examination report, which shows that the Veteran had 
essentially full range of motion of his lumbar spine.  As 
such, prior to the October 2006 VA examination, the Veteran's 
osteoarthritis of his lumbar spine would not warrant a 
separate disability rating for limitation of motion under 
either the prior or the current rating criteria for 
disabilities of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2008).  

Based upon the evidence of record, the Board finds that, as 
of October 5, 2006, a separate 10 percent disability rating 
is warranted under Diagnostic Code 5242 for the Veteran's 
osteoarthritis of his lumbar spine.  While he had full range 
of motion in lateral bending and rotation, his limitation in 
forward flexion meets the criteria for a separate rating of 
10 percent for his osteoarthritis of his lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).  The Board 
has considered the criteria in effect prior to September 26, 
2003, and has found that the Veteran's limitation of motion 
of his lumbar spine would only warrant a 10 percent 
disability rating under Diagnostic Code 5292, as his 
limitation of motion of his lumbar spine would be considered 
only slight, not moderate.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  

As of October 5, 2006, the overall picture of the veteran's 
lumbar spine symptoms indicates that the veteran's 
osteoarthritis of the lumbar spine warrants a separate 10 
percent disability rating, and the preponderance of the 
evidence is against entitlement to a disability rating of 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003), 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).  Moreover, 
there is not a state of equipoise of the positive evidence 
with the negative evidence to otherwise provide a basis for 
assigning a rating higher than 10 percent at this time.  38 
U.S.C.A. § 5107 (West 2002).

Separate disability rating - osteoarthritis of the cervical 
spine for the period from October 15, 2003 to October 4, 2006

At his October 2003 VA spine examination, the Veteran's range 
of motion of his cervical spine was forward flexion of 40 
degrees and his combined range of motion of his cervical 
spine was 270 degrees.  As noted above, under Diagnostic Code 
5242, a 10 percent disability rating is warranted when there 
is forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees or when the combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees.  As such, as of his 
October 2003 VA examination, the Board finds that the 
Veteran's osteoarthritis of his cervical spine meets the 
criteria for a 10 percent disability rating under Diagnostic 
Code 5242.  38 C.F.R. § 4.71, Diagnostic Code 5242 (2008).  
The Board notes that the Veteran's cervical spine limitation 
of motion, as of his October 2003 VA examination, would be 
considered slight, not moderate.  Therefore, rating the 
Veteran's cervical spine limitation of motion under the prior 
criteria for rating limitation of motion of the cervical 
spine would also only warrant a 10 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

Based upon the evidence of record, the Board finds that, as 
of October 15, 2003, the overall picture of the veteran's 
symptoms indicates that the veteran's osteoarthritis of the 
cervical spine warranted a separate 10 percent disability 
rating.  For the period from October 15, 2003 to October 4, 
2006, the veteran's osteoarthritis of the cervical spine 
disability picture falls within the criteria for a 10 percent 
rating, and the preponderance of the evidence is against 
entitlement to a disability rating of 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003), 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2008).  Moreover, there is not a state 
of equipoise of the positive evidence with the negative 
evidence to otherwise provide a basis for assigning a rating 
higher than 10 percent for this time period.  38 U.S.C.A. § 
5107 (West 2002).





Separate disability rating - osteoarthritis of the cervical 
spine as of October 5, 2006

At the Veteran's October 2006 VA spine examination, his 
forward flexion of his cervical spine was to 20 degrees with 
pain.  At his a September 2008 VA spine examination, the 
Veteran indicated that he had pain in his cervical spine, 
which was at an 8/10 intensity and radiated into his upper 
extremities.  Upon examination, the Veteran's forward flexion 
of his cervical spine was to 20 degrees with a functional 
loss of 25 degrees due to pain.  As noted above, under 
Diagnostic Code 5242, a 20 percent disability rating is 
warranted when there is forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees.  As such, as of October 5, 2006, the Board finds 
that the Veteran's osteoarthritis of his cervical spine meets 
the criteria for a 20 percent disability rating under 
Diagnostic Code 5242.  38 C.F.R. § 4.71, Diagnostic Code 5242 
(2008).

With regard to the rating criteria pertaining to disabilities 
of the spine in effect prior to September 26, 2003, the Board 
finds that the evidence of record does not warrant a 
disability rating in excess 20 percent, as of October 5, 
2006.  The evidence of record shows that the Veteran's 
limitation of motion of his cervical spine, since October 5, 
2006, would be considered moderate, and therefore would not 
meet the criteria for a 30 percent disability rating, which 
requires a severe limitation of motion of the cervical spine.  
38 C.F.R. § Diagnostic Code 5290 (2003).

Since October 5, 2006, the overall picture of the veteran's 
current symptoms indicates that the veteran's osteoarthritis 
of the cervical spine warrants a separate 20 percent 
disability rating.  The veteran's osteoarthritis of the 
cervical spine disability picture falls within the criteria 
for a 20 percent rating, and the preponderance of the 
evidence is against entitlement to a disability rating of 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003), 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).  Moreover, 
there is not a state of equipoise of the positive evidence 
with the negative evidence to otherwise provide a basis for 
assigning a rating higher than 20 percent at this time.  38 
U.S.C.A. § 5107 (West 2002.  

Separate disability rating - neurological manifestations

The Board has also considered whether the Veteran is entitled 
to a separate evaluation for his right upper extremity under 
the rating criteria for spinal disabilities, which provide 
that any associated objective neurological abnormalities 
should be evaluated separately.  38 C.F.R. § 4.71a.

At his October 2006 VA spine examination, the Veteran's deep 
tendon reflexes were absent in his right biceps and 
brachioradialis.  He had intact pinprick and light touch in 
the bilateral upper extremities, and no atrophy of the upper 
extremities.  The Veteran's muscle strength was 5/5 at C5-1 
and L1-S1 myotomes bilaterally.  The examiner diagnosed 
cervical radiculopathy on the right, due to cervical 
degenerative joint disease.  The September 2008 examiner 
noted that there was a decreased pinprick in both upper 
extremities, with no atrophy and muscle strength of 5/5 of 
the upper extremities.  Deep tendon reflexes were +2 and 
symmetrical in the upper extremities.  

Under the provisions of 38 C.F.R. Part 4, Diagnostic Code 
8515 is analogous to impairment of the median nerve.  Under 
Diagnostic Code 8515, mild incomplete paralysis is rated 10 
percent disabling, moderate incomplete paralysis is rated 20 
percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.  Neuralgia, cranial or peripheral, 


characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The Board finds that, as of October 5, 2006, the Veteran's 
neurological manifestations in his right upper extremity 
resemble no more than a mild incomplete paralysis and warrant 
no more than a 10 percent evaluation.  While the Veteran had 
numbness in his fingers and absent deep tendon reflexes in 
his right biceps and brachioradialis, at his October 2006 
examination, he had intact pinprick and light touch in the 
bilateral upper extremities, and no atrophy of the upper 
extremities and his muscle strength was 5/5 at C5-1 and L1-S1 
myotomes bilaterally.  The September 2008 examiner noted no 
atrophy and muscle strength of 5/5 of the upper extremities.  
Deep tendon reflexes were +2 and symmetrical in the upper 
extremities.  In view of this, the Board finds that, as of 
October 5, 2006, a separate 10 percent disability rating, but 
no higher, for the Veteran's cervical radiculopathy on the 
right is warranted.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's generalized osteoarthritis is 
currently resulting in frequent hospitalizations or marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).






ORDER

A disability rating in excess of 10 percent for chronic 
generalized osteoarthritis of the hands and elbows is denied. 

As of October 5, 2006, a separate evaluation of 10 percent, 
but no more, for osteoarthritis of the lumbar spine is 
granted, subject to the laws and regulations governing the 
payment of VA monetary benefits.

For the period from October 15, 2003 to October 4, 2006, a 
separate evaluation of 10 percent, but no more, for 
osteoarthritis of the cervical spine is granted, subject to 
the laws and regulations governing the payment of VA monetary 
benefits.

As of October 5, 2006, a separate evaluation of 20 percent, 
but no more, for osteoarthritis of the cervical spine is 
granted, subject to the laws and regulations governing the 
payment of VA monetary benefits.

As of October 5, 2006, a separate evaluation of 10 percent, 
but no more, for radiculopathy of the right upper extremity 
is granted, subject to the laws and regulations governing the 
payment of VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


